Detailed Action
This is the final office action for US application number 16/802,713. Claims are evaluated as filed on July 27, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Garcia, Weiman, Beger, and Zappacosta teaches all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Zappocosta does not threadably engage the fasteners at any location (Remarks p. 16-18), Examiner notes that such has not been asserted and is therefore moot.
With regards to Applicant’s argument that Beger does not threadably engage the fasteners at any location (Remarks p. 18), Examiner directs Applicant to the embodiment of Fig. 12 as cited herein and which specifically includes internal threads 38 which are shown mating with threads 39 of a deformable material.
With regards to Applicant’s argument that Garcia does not disclose any other structure in the guides that interface with the fasteners, provides a sparse description, provides no structures that threadably engage fasteners at any location, that the fastener becomes loose in the caddy, and the interface does not accommodate the threaded contours of the fastener as the fastener is advances (Remarks p. 19-20), Examiner agrees that the description of Garcia is sparse but notes that Figs. 40, 41, and 43 clearly show fasteners positioned within and in contact with the fastener aperture of the caddy. Thus, the fasteners clearly interface with the fastener aperture of the caddy and features of the fastener, e.g. the shown thread and variation in diameter, are accommodated by the fastener aperture of the caddy as such is shown Figs. 40, 41, and 43. Examiner notes that there appears to be no basis in Garcia for the assertion that the fastener becomes loose in the caddy and such an assertion appears to contradict Garcia Figs. 40, 41, and 43. With regards to the argument that Garcia provides no structures that threadably engage fasteners at any location, Examiner notes that a threaded engagement has not been claimed. Instead, the fingers are claimed to ‘interface’ with threads, e.g. in claim 1 lines 16-17.
With regards to Applicant’s argument that Weiman does not teach the claimed interface between the fastener and finger of the amended claims (Remarks p. 20), Examiner notes that such has not been asserted and is therefore moot.

Drawings
As to claims 1-6, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible fingers interface with the fastener threads on the threaded shank to prevent the threaded fasteners from falling out of the fastener apertures in said caddy of claim 1 lines 16-17, the threaded fasteners cause the flexible fingers to deflect when the threaded fasteners are advanced through the caddy fastener apertures into the aligned fastener apertures of the bone plate of claim 1 lines 118-20, deflection of the flexible fingers accommodating the variations in the diameters of the threaded fasteners and permitting the preloaded fasteners to be advanced through the caddy fastener apertures of claim 1 lines 20-22, the flexible fingers that interface with the fastener threads on the threaded shank (claim 1 lines 16-17) are in the slots of the sidewalls of the fastener apertures of the caddy of claim 5 lines 2-3, and the flexible fingers that interface with the fastener threads on the threaded shank (claim 1 lines 16-17) include a tapered surface that engages the tapered, threaded heads when the threaded fasteners are held in the caddy of claim 6 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claims 7, 10, and 12-14, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible fingers interface with the fastener threads on the threaded shanks to prevent the threaded fasteners from falling out of the fastener apertures in said caddy of claim 7 lines 11-12, advancing the threaded fasteners causes the flexible fingers to deflect of claim 7 line 19, said deflection of the flexible fingers accommodating the variations in the diameters of the threaded fasteners and permitting the threaded fasteners to be advanced through the caddy fastener apertures of claim 7 lines 20-22, and the flexible fingers interface with the fastener threads on the threaded shanks (claim 7 lines 11-12) are located in the slots of the sidewalls of claim 10 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 15, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deflectable finger providing a flexible interface that interfaces with the fastener threads and that holds the preloaded, threaded fastener in the at least one fastener aperture in a manner such that advancing the at least one preloaded, threaded fastener causes the flexible finger to deflect of claim 15 lines 13-16, said deflection of the flexible finger accommodating the variations in the diameter of the preloaded, threaded fastener and permitting the preloaded, threaded fastener to be advanced through the at least one caddy fastener aperture of claim 15 lines 16-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 21, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more flexible fingers have one or more interfaces with the fastener threads that engage the fastener threads to prevent the held preloaded fastener from falling out of the alignable fastener aperture holding the held preloaded fastener of claim 21 lines 18-21, wherein advancing the one or more preloaded fasteners causes the flexible fingers to deflect, said deflection of the flexible fingers accommodating the variations in the diameters of the preloaded fasteners and permitting the preloaded fasteners to be advanced through the caddy fastener apertures of claim 21 lines 22-24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 38, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more flexible engagement elements interface with the fastener threads to prevent the threaded fastener from falling out of the fastener aperture in said caddy of claim 38 lines 14-16 and advancing the threaded fastener causes the one or more flexible engagement elements to deflect of claim 38 lines 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 39, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible interface interfaces with the threads of the preloaded fastener to hold the preloaded fastener in the caddy fastener aperture of claim 39 lines 10-12 and the flexible interface deflects to permit the preloaded fastener to be advanced through the caddy fastener aperture and into the aligned bone plate fastener aperture, and wherein the preloaded fastener deflects the flexible interface to accommodate the variations in diameter of the preloaded fastener as the preloaded fastener is advanced through the caddy fastener aperture of claim 39 lines 18-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 40, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible interface interfaces with the threads of the preloaded fastener to hold the preloaded fastener in the caddy fastener aperture of claim 40 lines 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 41, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible interface interfaces with the threads of the preloaded fastener to hold the preloaded fastener in the caddy fastener aperture of claim 41 lines 15-17 and the flexible interface deflects to accommodate the variations in diameter of the preloaded fastener as the preloaded fastener is advanced through the caddy fastener aperture of claim 41 lines 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 7, 10, and 21 is/are objected to because of the following informalities:
Claim 7 line 12-14 should read “in said caddy[[,]]; c) using the”.  
Claim 10 lines 3-4 should read “wherein the flexible fingers are located in the slots of the sidewalls”.
Claim 21 lines 19-20 should read “the fastener threads that engage the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7, 10, 12-21, 24, 27-31, and 33-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the preloaded fasteners" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “permitting the threaded fasteners to be advanced”.
Claim(s) 3 is/are unclear with regards to each fastener includes a head in line 2 that is in addition to the threaded head of claim 1 line 14, how a fastener with multiple heads would be capable of use in the disclosed invention, and where such is supported by the original disclosure. Claim 3 is further unclear with regards to ‘the head’ in line 3 and if such is intended to refer to the head of claim 3 line 2 or the threaded head of claim 1 line 14. Examiner is interpreting this as referring to, and suggests amending as, “wherein: 
Claim(s) 6 recites/recite the limitation "the preloaded fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein each threaded fastener includes”.
Claim(s) 6 is/are unclear with regards to each fastener includes a tapered head in line 3 that is in addition to the threaded head of claim 1 line 14, how a fastener with multiple heads would be capable of use in the disclosed invention, and where such is supported by the original disclosure. Examiner is interpreting this as referring to, and suggests amending as, “wherein each threaded head is tapered, and wherein the tapered surfaces engage the tapered, threaded heads”.
Claim(s) 6 recites/recite the limitation "the preloaded fastener" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “when the threaded fastener are held”.
Claim(s) 7 recites/recite the limitation "the preloaded fasteners" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “permitting the threaded fasteners to be advanced”.
Claim(s) 15 recites/recite the limitation "the caddy guide" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the caddy body to the bone plate”.
Claim(s) 15 recites/recite the limitation "the caddy guide" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “to remove the caddy body from the bone plate;”.
Claim(s) 15 recites/recite the limitation "the flexible finger" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “causes the deflectable finger to deflect, said deflection of the deflectable finger accommodating”.
Claim(s) 16-20 recites/recite the limitation "The surgical fastener caddy guide of" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The surgical fastener caddy guide assembly of”.
Claim(s) 16 recites/recite the limitation "the caddy guide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said caddy body comprises a”.
Claim(s) 17 recites/recite the limitation "the caddy guide" in lines 2, 3, and 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the caddy body”.
Claim(s) 21 is/are unclear with regards to “A surgical bone plate and preloaded fastener caddy combination” in line 1 and the intended scope of a plate and a caddy that additionally include one or more preloaded fasteners in lines 14-24 and if such is intended to be a claim to a system or assembly or a kit or if the fastener is intended to be functionally recited instead of positively recited as written in line 14. Examiner is interpreting this as referring to, and suggests amending as, “system” or “assembly” or “kit” to clarify.
Claim(s) 21 recites/recite the limitation "the threaded fastener" in line 20.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “prevent the held preloaded fastener from falling”.
Claim(s) 21 recites/recite the limitation "the threaded fastener" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “diameters of the preloaded fasteners and permitting”.
Claim(s) 21 is/are unclear with regards to “wherein the one or more flexible fingers have one or more interfaces with the fastener threads that engage the fastener threads to prevent the held preloaded fastener from falling out of the alignable fastener aperture holding the held preloaded fastener” in lines 18-21 and the intended interpretation as it is unclear how to interpret ‘interfaces with the fastener threads that engage the fastener threads’ and ‘the alignable fastener aperture holding the held preloaded fastener’. That is, it is unclear if these statements claim that structures engage themselves or repetitive in an unclear manner. Examiner is interpreting this as referring to, and suggests amending as, “wherein the one or more flexible fingers have one or more interfaces 
Claim(s) 35 is/are unclear with regards to each fastener includes a head in line 2 that is in addition to the threaded head of claim 21 line 15 and a threaded shank in line 2 that is in addition to the threaded shank of claim 21 line 15, how a fastener with multiple heads and shanks would be capable of use in the disclosed invention, and where such is supported by the original disclosure. Claim 35 is further unclear with regards to ‘the fastener head’ in line 3 and if such is intended to refer to the head of claim 35 line 2 or the threaded head of claim 21 line 15. Examiner is interpreting this as referring to, and suggests amending as, “21, 
Claim(s) 36 is/are unclear with regards to each fastener is threaded in line 2 that is in addition to the thread claim 21 line 15 and where such additional thread is purported to go and where such is supported by the original disclosure. Examiner is interpreting this as referring to, and suggests amending as, “wherein the fastener head of each preloaded fastener is tapered
Claim(s) 38 is/are unclear with regards to a bone plate fastener aperture in lines 5-6 and if this is intended to refer to or be in addition to the plurality of bone plate fastener apertures of lines 2-3. Examiner is interpreting this as referring to, and suggests amending as, “that is aligned with a bone plate fastener aperture the plurality of bone plate fastener apertures, and wherein”.
Claim(s) 38 recites/recite the limitation "the flexible interface" in lines 15 and 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “held in the aligned caddy fastener aperture by the flexible engagement elements while the fastener caddy”.
Claim(s) 38 recites/recite the limitation "the threaded fastener" in lines 15 and 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “preloaded fastener”.
Claim(s) 39 is/are unclear with regards to the surgical bone plate in line 14 and how it is intended to perform the method steps of lines 9-16 with a functionally recited element while the caddy and fastener are positively recited in lines 3 and 8, respectively. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a surgical bone plate”.
Claim(s) 40 is/are unclear with regards to “A surgical bone plate and preloaded fastener caddy combination” in line 1 and the intended scope of a plate and a caddy that additionally include one or more preloaded fasteners in lines 16-20 and if such is intended to be a claim to a system or assembly or a kit or if the fastener is intended to be functionally recited instead of positively recited as written in line 14. Examiner is interpreting this as referring to, and suggests amending as, “system” or “assembly” or “kit” to clarify.
Claim(s) 40 is/are unclear with regards to “a caddy fastener aperture” in line 16 if such is intended to refer to or be in addition to the a plurality of caddy fastener apertures in lines 7-8. Examiner is interpreting this as referring to, and suggests amending as, “least one preloaded fastener that is held in a caddy fastener aperture of the plurality of caddy fastener apertures by the flexible interface”.
Claim(s) 41 is/are unclear with regards to “A method of making a surgical bone plate and fastener caddy combination” in line 1 and the intended scope of a plate and a caddy that additionally include a fastener in lines 13-19 and if such is intended to be a claim to a system or assembly or a kit or if the fastener is intended to be functionally recited instead of positively recited as written in line 14. Examiner is interpreting this as referring to, and suggests amending as, “system” or “assembly” or “kit” to clarify.
Claim(s) 2, 4, 5, 10, 12-14, 24, 27-31, 33, 34, and 37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beger et al. (US 2011/0004254, hereinafter “Beger”).
As to claim 38, Beger discloses a surgical bone plate and caddy assembly (Fig. 12, ¶s 58 and 64) comprising: a surgical bone plate (1) comprising a plurality of bone plate fastener apertures (Fig. 3); a fastener caddy (26, 25, Fig. 12) that is capable of being removed and coupled to the surgical bone plate (¶s 58 and 64), wherein the fastener caddy comprises at least one fastener aperture (10, 11) that is aligned a bone plate fastener aperture of the plurality of bone plate fastener apertures (Figs. 4, 5, and 12, ¶s 51, 58, and 64), and wherein the aligned caddy fastener aperture includes one or more flexible engagement element (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11); and a preloaded fastener (16s, Fig. 12, ¶61) that is held in the aligned caddy fastener aperture by the flexible engagement elements while the fastener caddy is removably coupled to the surgical bone plate (Fig. 12, ¶64), wherein the preloaded fastener comprises threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the one or more flexible engagement elements interface with the fastener threads to prevent the preloaded fastener from falling out of the fastener aperture in said caddy (Fig. 12), and wherein advancing the preloaded fastener causes the one or more flexible engagement elements to deflect (¶s 51, 57, 58, and 64), said deflection of the one or more flexible engagement elements accommodating the variations in the diameter of the preloaded fastener and permitting the preloaded fastener to be advanced through the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64). 

As to claim 39, Beger discloses a method (Fig. 12, ¶s 58 and 64) of installing a fastener (16s) into a surgical bone plate (1), the method comprising the steps of: providing a fastener caddy (26, 25, Fig. 12) h comprising at least one caddy fastener aperture (10, 11), wherein the caddy fastener aperture comprises one or more flexible engagement elements (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11) that are capable of providing a flexible interface (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11); providing a preloaded fastener (16s, Fig. 12, ¶61) held in the caddy fastener aperture by the flexible interface (Fig. 12, ¶64), wherein the preloaded fastener comprises threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the flexible interface interfaces with the threads of the preloaded fastener to hold the preloaded fastener in the caddy fastener aperture (Fig. 12); providing an assembly (Fig. 12) in which the fastener caddy is capable of being removed and coupled to a surgical bone plate (1) while holding the preloaded fastener (Figs. 1 and 12, ¶s 51, 57, 58, and 64), wherein the surgical bone plate comprises a bone plate fastener aperture (6s) that is aligned with the caddy fastener aperture holding the preloaded fastener (Figs. 1-6 and 12, ¶s 51, 57, 58, and 64); and advancing the preloaded fastener through the fastener caddy aperture and into the aligned bone plate aperture (Figs. 1-6 and 12, ¶s 51, 57, 58, and 64), wherein the flexible interface deflects to permit the preloaded fastener to be advanced through the caddy fastener aperture and into the aligned bone plate fastener aperture (¶s 51, 57, 58, and 64), and wherein the preloaded fastener deflects the flexible interface to accommodate the variations in diameter of the preloaded fastener as the preloaded fastener is advanced through the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64).

As to claim 40, Beger discloses a surgical bone plate and preloaded fastener caddy combination assembly (Fig. 12, ¶s 58 and 64) comprising: a plurality of different surgical bone plates (2, 3, Figs. 1 and 2 also show sizing specific to patient anatomy), and where the different surgical bone plates have a common hole pattern (¶49 discloses that the caddies are identical and able to be mounted to either plate 2 or plat 3, Figs. 1-5, and 12, ¶s 51, 58, and 64); wherein each of the different surgical bone plates has a plurality of fastener apertures (6s, Figs. 1-5, and 12, ¶s 51, 58, and 64), a preloaded fastener caddy (26, 25, Fig. 12) that is capable of being removed and coupled to each of the surgical bone plates (¶s 58 and 64), wherein the fastener caddy comprises a plurality of caddy fastener apertures (10, 11) having a hole pattern that is the same as the common hole pattern of the different surgical bone plate fastener apertures (¶49 discloses that the caddies are identical and able to be mounted to either plate 2 or plat 3, Figs. 1-5, and 12, ¶s 51, 58, and 64) such that the caddy fastener apertures align with the fastener apertures of each of the different surgical bone plates when the fastener caddy is removably coupled to each of the different surgical bone plates (Figs. 1-5, and 12, ¶s 51, 58, and 64), and wherein each caddy fastener aperture includes one or more flexible engagement elements (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11) that are capable of providing a flexible interface (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11) that holds a fastener in the caddy fastener aperture (Fig. 12) and that deflects as the fastener held in the caddy fastener aperture is advanced through the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64); and at least one preloaded fastener (16s, Fig. 12, ¶61) that is held in a caddy fastener aperture of the plurality of caddy fastener apertures by the flexible interface (Fig. 12, ¶64), wherein the preloaded fastener comprises threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the flexible interface interfaces with the threads of the preloaded fastener to hold the preloaded fastener in the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64). 

As to claim 41, Beger discloses a method of making a surgical bone plate and fastener caddy combination assembly (Fig. 12, ¶s 58 and 64), the method comprising the steps of: providing a surgical bone plate (1) comprising one or a multiple of bone plate fastener apertures (6s, Figs. 1-5, and 12, ¶s 51, 58, and 64); providing a fastener caddy (26, 25, Fig. 12) that is capable of being removed and coupled to the surgical bone plate (¶s 58 and 64), wherein the fastener caddy comprises at least one caddy fastener aperture (10, 11) that is capable of aligning with a bone plate fastener aperture when the fastener caddy is removably coupled to the surgical bone plate (Figs. 1-5, and 12, ¶s 51, 58, and 64), and wherein the alignable caddy fastener aperture includes one or more flexible engagement elements (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11) that are capable of providing a flexible interface (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11) that holds a fastener in the alignable caddy fastener aperture (Fig. 12) and that deflects as the fastener held in the alignable caddy fastener aperture is advanced through the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64); and causing a fastener (16s, Fig. 12, ¶61) to be held in the alignable caddy fastener aperture by the flexible interface (Fig. 12, ¶64), wherein the preloaded fastener comprises threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the flexible interface interfaces with the threads of the preloaded fastener to hold the preloaded fastener in the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64), and wherein the flexible interface deflects to accommodate the variations in diameter of the preloaded fastener as the preloaded fastener is advanced through the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2015/0038969, hereinafter “Garcia”) in view of Weiman et al. (US 2011/0264152, hereinafter “Weiman”), and Beger et al. (US 2011/0004254, hereinafter “Beger”).
As to claims 1-4, Garcia discloses a surgical plate (1016) and caddy (1044) assembly (Figs. 40-45) comprising: a bone plate (1016) having a top surface (upper surface as shown in Fig. 44), a bottom surface (lower surface as shown in Fig. 44), and a plurality of fastener apertures (1019, Fig. 41); a caddy (1044) coupled to said bone plate (Figs. 40-44), said caddy having a top surface (upper surface as shown in Fig. 44), a bottom surface (lower surface as shown in Fig. 44), and at least two side surfaces (top, bottom, left, and right surfaces as shown in Fig. 42), at least one inserter aperture (1064, opening between 1056 and circumferential portion of 1048 as shown in Fig. 43), and a plurality of fastener apertures (1058s) that are aligned with said plurality of fastener apertures in said bone plate (Figs. 40, 41, 43, and 44, ¶334); and wherein each fastener aperture comprises a flexible finger (1050, flexible due to shown slots that extend the length of each partial cylinder); wherein the caddy includes a clip portion (right 1056 as shown in Fig. 41) having a tab (lower portion as shown in Fig. 41, Figs. 40-43, ¶334) that contacts said bone plate (Figs. 41 and 42) in order to couple the caddy to the bone plate (Figs. 41 and 42, ¶334); and a plurality of threaded fasteners (1021s), each threaded fastener having threads (Figs. 40, 41, 43, and 44) on a threaded shank (portion of 1021 shown in Fig. 44, Figs. 40, 41, 43, and 44) and a threaded head (Figs. 40, 41, and 43) and having a variation in diameter (Fig. 43), wherein the threaded fasteners are inserted into and held in said plurality of fastener apertures in said caddy (Figs. 40-44, ¶334) by the flexible fingers, wherein the flexible fingers appear to interface with the fastener threads on the threaded shank to prevent the threaded fasteners from falling out of the fastener apertures in said caddy (Figs. 40, 41, 43, and 44), and wherein the threaded fasteners appear to cause the flexible fingers to deflect when the fasteners are advanced through the caddy fastener apertures into the aligned fastener apertures of the bone plate (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44), said deflection of the flexible fingers accommodating the variations in the diameters of the threaded fasteners and permitting the threaded fasteners to be advanced through the caddy fastener apertures (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44). As to claim 2, Garcia discloses that the caddy includes a further clip portion (left 1056 as shown in Fig. 41) having a tab (lower portion as shown in Fig. 41, Figs. 40-43, ¶334) that contacts said bone plate (Figs. 41 and 42) in order to couple the caddy to the bone plate (Figs. 41 and 42, ¶334). As to claim 3, Garcia discloses that each of said plurality of fastener apertures in said caddy includes a rim (upper facing surface shown supporting the head in Fig. 43, Fig. 43), and wherein each rim engages a surface on the head of a fastener held in the fastener aperture (Fig. 43). As to claim 4, Garcia discloses that each of said plurality of fastener apertures in said caddy includes a sidewall (walls of partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43), and wherein each sidewall includes at least one slot (shown between partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43).
Garcia is silent to the clip portion deflects to remove said tab from contact with said bone plate in order to remove the caddy from the bone plate; and wherein the at least one inserter aperture provides an access to deflect the clip portion from contact with the bone plate. Garcia does not expressly state that wherein the flexible fingers interface with the fastener threads on the threaded shank to prevent the threaded fasteners from falling out of the fastener apertures in said caddy, and wherein the threaded fasteners cause the flexible fingers to deflect when the fasteners are advanced through the caddy fastener apertures into the aligned fastener apertures of the bone plate. As to claim 2, Garcia is silent to the further clip portion tab deflects to remove the caddy from the bone plate, wherein the at least one removal aperture provides access to both clip portions to deflect both clip portions from contact with the bone plate. 
Weiman teaches a similar surgical plate (right portion of 22 as shown in at least Fig. 9) and caddy (12) assembly (Figs. 1-13) comprising: a bone plate (right portion of 22 as shown in at least Fig. 9) having a top surface (right surface as shown in Fig. 9), a bottom surface (left surface as shown in Fig. 9), and a plurality of fastener apertures (plate holes shown aligned with holes 38 in Figs. 8, 9, 11, and 12); a caddy (12) coupled to said bone plate (Figs. 8-13), said caddy having a top surface (right surface as shown in Fig. 9, a bottom surface (left surface as shown in Fig. 9), and at least two side surfaces (top, bottom, left, and right surfaces as shown in Fig. 3), at least one inserter aperture (opening shown in center of Fig. 3, 40, 64, Figs. 2-4, 9, and 12), and a plurality of fastener apertures (38s, Fig. 4) that are aligned with said plurality of fastener apertures in said bone plate (Figs. 8, 9, 11, and 12); wherein the caddy includes a clip portion (22, Figs. 2, 4, 9, and 12) having a tab (26, Fig. 4) that contacts said bone plate (Figs. 8 and 9) in order to couple the caddy to the bone plate (Figs. 8 and 9); wherein the clip portion deflects to remove said tab from contact with said bone plate (Fig. 12, ¶46) in order to remove the caddy from the bone plate (Figs. 11 and 12, ¶46); and wherein the at least one inserter aperture provides an access (shown with 51/50 therein in Fig. 12, ¶46) to deflect the clip portion from contact with the bone plate (Fig. 12, ¶46). As to claim 2, Weiman teaches that the caddy includes a further clip portion (24, Figs. 2, 4, 9, and 12) having a tab (26, Fig. 4) that contacts said bone plate (Figs. 8 and 9) in order to couple the caddy to the bone plate (Figs. 8 and 9) and that deflects to remove the caddy from the bone plate (Figs. 11 and 12, ¶46), wherein the at least one inserter aperture provides access (shown with 51/50 therein in Fig. 12, ¶46) to both clip portions to deflect both clip portions from contact with the bone plate (Fig. 12, ¶46).
Beger teaches a similar surgical plate and caddy assembly (Fig. 12, ¶s 58 and 64) comprising: a bone plate (1) and a plurality of fastener apertures (Fig. 3); a caddy (26, 25, Fig. 12) coupled to said bone plate (¶s 58 and 64), said caddy having a top surface (upper surface as shown in Fig. 12), a bottom surface (lower surface as shown in Fig. 12), and at least two side surfaces (left and right surfaces as shown in Fig. 12); plurality of fastener apertures (10, 11), and wherein each fastener aperture comprises a flexible portion (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11); and a plurality of threaded fasteners (16s, Fig. 12, ¶61), each threaded fastener having threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the threaded fasteners are inserted into and held in said plurality of fastener apertures in said caddy by the flexible portion (Fig. 12, ¶64), wherein the flexible portions interface with the fastener threads on the threaded shank to prevent the threaded fasteners from falling out of the fastener apertures in said caddy (Fig. 12), and wherein the threaded fasteners cause the flexible portion to deflect when the threaded fasteners are advanced through the caddy fastener apertures into the aligned fastener apertures of the bone plate (¶s 51, 57, 58, and 64), said deflection of the flexible portions accommodating the variations in the diameters of the threaded fasteners and permitting the threaded fasteners to be advanced through the caddy fastener apertures (Fig. 12, ¶s 51, 57, 58, and 64).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the at least one inserter aperture and clip portion as disclosed by Garcia with the inserter aperture and clip structure as taught by Weiman in order to fix the caddy to the plate at only one angle and orientation as desired (Weiman¶39), i.e. to provide a known clip structure and engagement/disengagement mechanism for attaching/detaching from an orthopedic implant. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible finger as disclosed by Garcia by adding internal threads and specifying construction of an elastomeric polymer material as taught by Beger in order to fix each screw in each caddy fastener aperture (Beger ¶64) so that such can be released by further screwing-in (Beger ¶64) and to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice to establish an elastic latching connection or snap-in connection (Beger ¶51).

As to claims 7, 13, and 14, Garcia discloses a method (Figs. 40-45) of installing fasteners (1021s) into a bone plate (1016), the method comprising: providing a caddy (1044) having a top surface (upper surface as shown in Fig. 44), a bottom surface (lower surface as shown in Fig. 44), at least one a clip portion (right 1056 as shown in Fig. 41) having a tab (lower portion as shown in Fig. 41, Figs. 40-43, ¶334), at least one inserter aperture (1064, opening between 1056 and circumferential portion of 1048 as shown in Fig. 43) providing an access to the clip portion (Fig. 43), and a plurality of fastener apertures (1058s), wherein each fastener aperture comprises a flexible finger (1050, flexible due to shown slots that extend the length of each partial cylinder); inserting a plurality of threaded fasteners (1021s) into said fastener apertures in said caddy (Figs. 40-44), wherein each of the threaded fastener having threads (Figs. 40, 41, 43, and 44) on a threaded shank (portion of 1021 shown in Fig. 44, Figs. 40, 41, 43, and 44) and a threaded head (Figs. 40, 41, and 43) and having a variation in diameter (Fig. 43) and wherein the flexible fingers appear to interface with the fastener threads on the threaded shank to prevent the threaded fasteners from falling out of the fastener apertures in said caddy (Figs. 40, 41, 43, and 44); using the at least one clip portion to removably couple said caddy to a bone plate (1016, Figs. 41 and 42, ¶334) comprising a plurality of fastener apertures (1019, Fig. 41) such that the fastener apertures of said caddy are aligned with said fastener apertures in said bone plate (Figs. 40, 41, 43, and 44, ¶334); while the caddy is coupled to the bone plate, advancing said threaded fasteners through the caddy fastener apertures and the bone plate fastener apertures to secure said bone plate to a bone (Figs. 40-45, ¶339), wherein advancing the threaded fasteners appear to cause the flexible fingers to deflect (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44), said deflection of the flexible fingers accommodating the variations in the diameters of the threaded fasteners and permitting the threaded fasteners to be advanced through the caddy fastener apertures (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44). As to claim 13, Garcia discloses that each of said plurality of fastener apertures in said caddy includes at least one surface (upper most surface of 1050) capable of use to stop the advancement of the fastener in each of said fastener apertures (if one chooses to use a driver with a corresponding stop surface, e.g. Walsh 2021/0153913 depth stop 250 shown in at least Figs. 2A and 2B) capable of use to prevent the fasteners from being over-fastened into said bone plate (if one chooses to use a driver with a corresponding stop surface).
Garcia is silent to the at least one clip portion being deflectable and using the at least one inserter aperture to access and deflect the clip portion to remove said caddy from said bone plate. Garcia does not expressly state that the flexible fingers interface with the fastener threads on the threaded shanks to prevent the threaded fasteners from falling out of the fastener apertures in said caddy and the flexible interface deflects when the fastener apertures are advanced through the caddy fastener apertures. As to claim 14, Garcia is silent to an insertion tool is inserted through the at least one inserter aperture to deflect the at least one clip portion.
Weiman teaches a similar method (Figs. 1-13, ¶40) of installing fasteners (screws of ¶40) into a bone plate (right portion of 22 as shown in at least Fig. 9), the method comprising: providing a caddy (12) having a top surface (right surface as shown in Fig. 9, a bottom surface (left surface as shown in Fig. 9), at least one deflectable clip portion (22, Figs. 2, 4, 9, and 12, ¶46) having a tab (26, Fig. 4), at least one inserter aperture (opening shown in center of Fig. 3, 40, 64, Figs. 2-4, 9, and 12) providing an access to the clip portion (Figs. 2-4, 9, and 12), and a plurality of fastener apertures (38s, Fig. 4); using the at least one deflectable clip portion to removably couple said caddy to a bone plate (right portion of 22 as shown in at least Fig. 9, Figs. 8 and 9) comprising a plurality of fastener apertures (plate holes shown aligned with holes 38 in Figs. 8, 9, 11, and 12) such that the fastener apertures of said caddy are aligned with said fastener apertures in said bone plate (Figs. 8, 9, 11, and 12); and using the at least one inserter aperture to access and deflect the clip portion to remove said caddy from said bone plate (Figs. 11 and 12, ¶46). As to claim 14, Weiman teaches that an insertion tool (51/50) is inserted through the at least one inserter aperture to deflect the at least one clip portion (Fig. 12, ¶46).
Beger teaches a similar method (Fig. 12, ¶s 58 and 64) of installing fasteners into a bone plate (1), the method comprising: providing a caddy (26, 25, Fig. 12) having a top surface (upper surface as shown in Fig. 12), a bottom surface (lower surface as shown in Fig. 12), and a plurality of fastener apertures (10, 11), and wherein each fastener aperture comprises a flexible portion (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11); inserting a plurality of threaded fasteners (16s, Fig. 12, ¶61) into said fastener apertures in said caddy (Figs. 12), wherein each of the threaded fasteners having threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the threaded fasteners are held in the caddy fastener apertures by the flexible portion (Fig. 12, ¶64), wherein the flexible portions interface with the fastener threads on the threaded shanks to prevent the threaded fasteners from falling out of the fastener apertures in said caddy (Fig. 12), and while the caddy is coupled to the bone plate, advancing said threaded fasteners through the caddy fastener apertures and the bone plate fastener apertures to secure said bone plate to a bone (Figs. 1 and 12, ¶s 51, 57, 58, and 64), wherein advancing the threaded fasteners causes the flexible fingers to deflect (¶s 51, 57, 58, and 64), said deflection of the flexible fingers accommodating the variations in the diameters of the threaded fasteners and permitting the threaded fasteners to be advanced through the caddy fastener apertures (Fig. 12, ¶s 51, 57, 58, and 64).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the at least one inserter aperture and clip portion as disclosed by Garcia with the inserter aperture and clip structure and insertion tool as taught by Weiman in order to fix the caddy to the plate at only one angle and orientation as desired (Weiman¶39), i.e. to provide a known clip structure and engagement/disengagement mechanism for attaching/detaching from an orthopedic implant. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible finger as disclosed by Garcia by adding internal threads and specifying construction of an elastomeric polymer material as taught by Beger in order to fix each screw in each caddy fastener aperture (Beger ¶64) so that such can be released by further screwing-in (Beger ¶64) and to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice to establish an elastic latching connection or snap-in connection (Beger ¶51).

As to claim 12, the combination of Garcia, Weiman, and Beger discloses the invention of claim 7 but is silent to providing a multiple of said caddies and wherein steps b) through e) are practiced for the multiple of said caddies such that the multiple caddies are coupled to the bone plate.
Beger teaches a similar method (Figs. 1-6, ¶56) of installing fasteners (16) into a bone plate (1) comprising: providing a caddy (8) having a top surface (upper surface as shown in Fig. 4), a bottom surface (lower surface as shown in Fig. 4), at least one clip portion (14, Fig. 3, ¶52), and a plurality of fastener apertures (10, 11); inserting fasteners (16s) into said fastener apertures in said caddy (Figs. 1-5), wherein the fasteners are held in the caddy fastener apertures (Figs. 1-5, ¶54); using the at least one clip portion to removably couple said caddy to a bone plate (1, via aperture 15, Fig. 3, ¶52) comprising a plurality of fastener apertures (6s) such that the fastener apertures of said caddy are aligned with said fastener apertures in said bone plate (Fig. 5); while the caddy is coupled to the bone plate, advancing said fasteners through the caddy fastener apertures and the bone plate fastener apertures to secure said bone plate to a bone (Figs. 1-6); wherein step a) comprises providing a multiple of said caddies (8, Figs. 1-5), and wherein steps b) through e) are practiced for the multiple of said caddies such that the multiple caddies are coupled to the bone plate (Figs. 1-4, ¶49).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method as disclosed by the combination of Garcia, Weiman, and Beger to include multiple caddies that attach to the bone plate with identical construction and method steps as taught by Beger in order to accommodate fasteners for an elongate plate without fasteners in the central most region (Beger Figs. 1-4, ¶48) such that the caddies are identical and can be selectively mounted to plate regions with fasteners (Beger Figs. 1-4, ¶49). 

As to claims 15-20, Garcia discloses a surgical fastener caddy guide (1044) assembly (Figs. 40-45) that is used with a bone plate (1016, Figs. 40-44), the surgical fastener caddy guide assembly comprising: a caddy body (1044) having a top surface (upper surface as shown in Fig. 44), a bottom surface (lower surface as shown in Fig. 44), and at least two side surfaces (top, bottom, left, and right surfaces as shown in Fig. 42); at least one fastener aperture (1058s) having a side wall (walls of partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43) including a slot (shown between partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43); wherein said caddy body includes a first clip member (right 1056 as shown in Fig. 41) with a tab (lower portion as shown in Fig. 41, Figs. 40-43, ¶334) that engages the bone plate to couple the caddy body to the bone plate (Figs. 41 and 42, ¶334); at least one clip member aperture in said caddy body (1064, opening between 1056 and circumferential portion of 1048 as shown in Fig. 43, Fig. 43) providing an access capable of use to deflect the first clip member (Figs. 42 and 43); and a preloaded, threaded fastener (1021s) having threads (Figs. 40, 41, 43, and 44) on a threaded shank (portion of 1021 shown in Fig. 44, Figs. 40, 41, 43, and 44) and a threaded head (Figs. 40, 41, and 43) and having a variation in diameter (Fig. 43) and being held in the at least one fastener aperture (Figs. 40-44, ¶334); and wherein said at least one fastener aperture includes at least one deflectable finger (1050, flexible due to shown slots that extend the length of each partial cylinder), said deflectable finger providing a flexible interface (Figs. 40-44, ¶334) that appears to interface with the fastener threads (Figs. 40, 41, 43, and 44) and that holds the preloaded, threaded fastener in the at least one fastener aperture (Figs. 40, 41, 43, and 44) in a manner such that advancing the at least one preloaded, threaded fastener causes the deflectable finger to deflect (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44), said deflection of the deflectable finger accommodating the variations in the diameter of the preloaded, threaded fastener and permitting the preloaded, threaded fastener to be advanced through the at least one caddy fastener aperture (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44). As to claim 17, Garcia discloses that a second clip member (left 1056 as shown in Fig. 41) on the caddy guide (Fig. 41), said second clip member having a tab (lower portion as shown in Fig. 41, Figs. 40-43, ¶334) on a lower surface of the second clip member (bottom surface as shown in Fig. 44, Figs. 41 and 44) that engages the bone plate (Figs. 41 and 42) to couple the caddy body to the bone plate (Figs. 41 and 42, ¶334); and wherein the at least one clip member aperture provides an access to the second deflectable clip member (Figs. 42 and 43). As to claim 18, Garcia discloses that said fastener aperture includes at least one internal surface (Fig. 43) capable of use for stopping the advancement of a fastener through said fastener aperture (if one chooses to use a driver with a corresponding stop surface, e.g. Walsh 2021/0153913 depth stop 250 shown in at least Figs. 2A and 2B). As to claim 19, Garcia discloses that said clip member aperture extends through said caddy body (Figs. 41 and 44) and is positioned above said tab of said first clip member (as defined, Figs. 41 and 44). 
Garcia is silent to the first clip member being deflectable and deflecting to remove the caddy body from the bone plate. Garcia does not expressly state that wherein the flexible interface interfaces with the fastener threads such that with the fastener threads such that advancing the at least one preloaded, threaded fastener causes the deflectable finger to deflect. As to claim 16, Garcia is silent to said caddy body comprises a polymeric material (¶51). As to claim 17, Garcia is silent to the second clip member is deflectable and deflects to remove the caddy body from the bone plate. As to claim 20, Garcia is silent to said polymeric material is an elastomeric polymer material.
Weiman teaches a similar surgical fastener caddy guide (12) assembly (Figs. 1-13) that is used with a bone plate (right portion of 22 as shown in at least Fig. 9), the surgical fastener caddy guide assembly comprising: a caddy body (12) having a top surface (right surface as shown in Fig. 9), a bottom surface (left surface as shown in Fig. 9) and at least two side surfaces (top, bottom, left, and right surfaces as shown in Fig. 3); at least one fastener aperture (38s, Fig. 4); wherein said caddy body includes a first, deflectable clip member (22, Figs. 2, 4, 9, and 12) with a tab (26, Fig. 4) that engages the bone plate (Figs. 8-13) to couple the caddy body to the bone plate (Figs. 8 and 9) and that deflects to remove the caddy body from the bone plate (Fig. 12, ¶46); at least one clip member aperture (opening shown in center of Fig. 3, 40, 64, Figs. 2-4, 9, and 12) in said caddy body providing an access (shown with 51/50 therein in Fig. 12, ¶46) to deflect the first clip member (Fig. 12, ¶46). As to claim 17, Weiman teaches a second deflectable clip member (24, Figs. 2, 4, 9, and 12) on the caddy body (as defined), said second deflectable clip member having a tab (26, Fig. 4) on a lower surface of the second clip member (bottom surface as shown in Fig. 4, Fig. 4) that engages the bone plate (Figs. 8 and 9) to couple the caddy body to the bone plate (Figs. 8 and 9) and that deflects to remove the caddy body from the bone plate (Figs. 11 and 12, ¶46); and wherein the at least one clip member aperture provides an access to the second deflectable clip member (shown with 51/50 therein in Fig. 12, Fig. 12, ¶46). As to claim 19, Weiman teaches that said clip member aperture extends through said caddy body (Fig. 4) and is positioned above said tab of said first clip member (Fig. 4).
Beger teaches a similar surgical fastener caddy guide assembly (Fig. 12, ¶s 58 and 64) that is used with a bone plate (1), the surgical fastener caddy guide assembly comprising:  a caddy body (26, 25, Fig. 12) having a top surface (upper surface as shown in Fig. 12), a bottom surface (lower surface as shown in Fig. 12), and at least two side surfaces (left and right surfaces as shown in Fig. 12); at least one fastener aperture (10, 11) having a side wall (walls of partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43) including a slot (shown between partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43); and a preloaded, threaded fastener (16s, Fig. 12, ¶61) having threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12) and being held in said at least one fastener aperture (Fig. 12, ¶64), wherein said at least one fastener aperture includes at least one deflectable portion (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11), said deflectable finger providing a flexible interface (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11) that interfaces with the fastener threads (Fig. 12) and that holds the preloaded, threaded fastener in the at least one fastener aperture (Fig. 12) in a manner such that advancing the at least one preloaded, threaded fastener causes the deflectable finger to deflect (Fig. 12, ¶s 51, 57, 58, and 64), said deflection of the deflectable finger accommodating the variations in the diameter of the preloaded, threaded fastener and permitting the preloaded, threaded fastener to be advanced through the at least one caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64). As to claim 16, Beger teaches that wherein said caddy body comprises a polymeric material (¶51). As to claim 20, Beger teaches that said polymeric material is an elastomeric polymer material (¶51).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the at least one inserter aperture and clip portion as disclosed by Garcia with the inserter aperture and clip structure as taught by Weiman in order to fix the caddy to the plate at only one angle and orientation as desired (Weiman¶39), i.e. to provide a known clip structure and engagement/disengagement mechanism for attaching/detaching from an orthopedic implant. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the deflectable finger as disclosed by Garcia by adding internal threads and specifying construction of an elastomeric polymer material as taught by Beger in order to fix each screw in each caddy fastener aperture (Beger ¶64) so that such can be released by further screwing-in (Beger ¶64) and to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice to establish an elastic latching connection or snap-in connection (Beger ¶51). 

Claim(s) 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Weiman, and Beger in view of Zappacosta et al. (US 2016/0058564, hereinafter “Zappacosta”).
As to claims 5 and 6, the combination of Garcia, Weiman, and Beger discloses the invention of claim 4. As to claim 6, the combination of Garcia, Weiman, and Beger discloses that each of said flexible fingers includes a tapered surface (Beger Fig. 12), wherein each threaded head is tapered (Garcia Figs. 40, 41, and 43), and wherein the tapered surfaces engage the tapered, threaded heads when the threaded fasteners are held in the caddy (Garcia Figs. 40, 41, and 43; Beger Fig. 12).
The combination of Garcia, Weiman, and Beger is silent to the flexible fingers are in the slots of the sidewalls of the fastener apertures of the caddy. 
Zappacosta teaches a similar surgical plate (14) and caddy (100) assembly (Figs. 1-8 and10-23) comprising: a bone plate (14) having a top surface (right surface as shown in Fig. 17), a bottom surface (left surface as shown in Fig. 9), and a plurality of fastener apertures (26s, Fig. 8); a caddy (100) coupled to said bone plate (Figs. 15-17), said caddy having a top surface (lower-right surface as shown in Fig. 10), a bottom surface (upper-left surface as shown in Fig. 10), and at least two side surfaces (top, bottom, left, and right surfaces as shown in Fig. 11), at least one inserter aperture (113), and a plurality of fastener apertures (118s) that are aligned with said plurality of fastener apertures in said bone plate (¶38), wherein each fastener aperture comprises a flexible finger (138, Figs. 18-23 show 138 flexing at its end 140, Figs. 11-14 and 18-23, ¶41); wherein the caddy includes a clip portion (117, ¶40) having a tab (Fig. 11) that contacts said bone plate in order to couple the caddy to the bone plate (Fig. 16, ¶40); and a plurality of fasteners (300s, Figs. 10-14 and 18-23, ¶41), each fastener having a shank (308) and a head (306) and having a variation in diameter(Figs. 18-23 and 29), wherein the fasteners are inserted into and held in said plurality of fastener apertures in said caddy by the flexible fingers (Figs. 10-14 and 18-23, ¶s 41 and 42), wherein the flexible fingers interface with the fastener to prevent the fasteners from falling out of the fastener apertures in said caddy (Fig. 18), and wherein the flexible fingers deflect when the fasteners are advanced through the caddy fastener apertures into the aligned fastener apertures of the bone plate (Figs. 18-23, ¶s 41 and 44), said deflection of the flexible fingers accommodating the variations in the diameters of the fasteners and permitting the fasteners to be advanced through the caddy fastener apertures; wherein each of said plurality of fastener apertures in said caddy includes a sidewall (Figs. 10-14 and 18-23), and wherein each sidewall includes at least one slot (Figs. 10-14 and 18-23), wherein the flexible fingers are in the slots of the sidewalls of the fastener apertures of the caddy (Figs. 11-14 and 18-23).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the relative sizing of slots and similarly sized flexible fingers as disclosed by the combination of Garcia, Weiman, and Beger to form one large flexible finger with one small flexible finger within the slot as taught by Zappacosta in order to provide known relative proportions of caddy fastener apertures comprising a flexible finger (Garcia Figs. 40, 41, and 43; Zappacosta Figs. 10-14 and 18-23) used to secure the fasteners within the caddy fastener apertures and pivot to enable fastener insertion into the plate and bone (Zappacosta Fig. 23, ¶s 41 and 44). 

As to claim 10, the combination of Garcia, Weiman, and Beger discloses the invention of claim 7 as well as that each of said plurality of fastener apertures in said caddy includes a sidewall (Garcia walls of partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43) and a slot (Garcia shown between partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43) in said sidewall (Garcia Figs. 40, 41, and 43).
The combination of Garcia, Weiman, and Beger is silent to the flexible fingers located in the slots of the sidewalls. 
Zappacosta teaches a similar method (Figs. 1-8 and10-23) of installing fasteners (300s, Figs. 10-14 and 18-23, ¶41) into a bone plate (14), the method comprising: providing a caddy (100) having a top surface (lower-right surface as shown in Fig. 10), a bottom surface (upper-left surface as shown in Fig. 10), at least one clip portion (117, ¶40) having a tab (Fig. 11), at least one inserter aperture (113), and a plurality of fastener apertures (118s), wherein each fastener aperture comprises a flexible finger (138, Figs. 18-23 show 138 flexing at its end 140, Figs. 11-14 and 18-23, ¶41); inserting a plurality of fasteners (300s, Figs. 10-14 and 18-23, ¶41) into said fastener apertures in said caddy (Figs. 10-14 and 18-23, ¶s 41 and 42), wherein each of the fasteners having a shank (308) and a head (306) and having a variation in diameter(Figs. 18-23 and 29) and wherein the fasteners are held in the caddy fastener apertures by the flexible fingers (Figs. 10-14 and 18-23, ¶s 41 and 42), wherein the flexible fingers interface with the fastener to prevent the fasteners from falling out of the fastener apertures in said caddy (Fig. 18); using the at least one deflectable clip portion to removably couple said caddy to a bone plate (14, Figs. 15-17) comprising a plurality of fastener apertures (26s, Fig. 8) such that the fastener apertures of said caddy are aligned with said fastener apertures in said bone plate (¶38); while the caddy is coupled to the bone plate, advancing said fasteners through the caddy fastener apertures and the bone plate fastener apertures to secure said bone plate to a bone (¶44), wherein the flexible fingers deflect (Figs. 18-23, ¶s 41 and 44), said deflection of the flexible fingers accommodating the variations in the diameters of the fasteners and permitting the fasteners to be advanced through the caddy fastener apertures; wherein each of said plurality of fastener apertures in said caddy includes a sidewall (Figs. 10-14 and 18-23) and a slot (Figs. 10-14 and 18-23) in said sidewall (Figs. 10-14 and 18-23), wherein the flexible fingers are located in the slots of the sidewalls (Figs. 11-14 and 18-23).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the relative sizing of slots and similarly sized flexible fingers as disclosed by the combination of Garcia, Weiman, and Beger to form one large flexible finger with one small flexible finger within the slot as taught by Zappacosta in order to provide known relative proportions of caddy fastener apertures comprising a flexible finger (Garcia Figs. 40, 41, and 43; Zappacosta Figs. 10-14 and 18-23) used to secure the fasteners within the caddy fastener apertures and pivot to enable fastener insertion into the plate and bone (Zappacosta Fig. 23, ¶s 41 and 44). 

Claim(s) 21, 27-30, and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Beger.
As to claims 21, 27-29, and 33-37, Garcia discloses a surgical plate (1016) and preloaded fastener caddy (1044) combination assembly (Figs. 40-45), the assembly comprising: a surgical bone plate (1016) comprising a multiple of bone plate fastener apertures (1019, Fig. 41); a fastener caddy (1044) that is capable of being removed and coupled to the surgical bone plate (Figs. 40-44), wherein the fastener caddy comprises a multiple of caddy fastener apertures (1064, opening between 1056 and circumferential portion of 1048 as shown in Fig. 43) that are aligned with the multiple bone plate fastener apertures when the fastener caddy is removably coupled to the surgical bone plate (Figs. 40, 41, 43, and 44, ¶334); and wherein each of the alignable caddy fastener apertures includes one or more flexible fingers (1050, flexible due to shown slots that extend the length of each partial cylinder); and one or more preloaded fasteners (1021s), wherein each preloaded fastener has threads (Figs. 40, 41, 43, and 44) on a threaded shank (portion of 1021 shown in Fig. 44, Figs. 40, 41, 43, and 44) and a threaded head (Figs. 40, 41, and 43) and having a variation in diameter (Fig. 43), wherein each preloaded fastener is held in one of the alignable caddy fastener apertures by the one or more flexible fingers of said one alignable caddy fastener aperture (Figs. 40-44, ¶334), wherein the one or more flexible fingers appear to have one or more interfaces that engage the fastener threads to prevent the held preloaded fastener from falling out of the alignable fastener aperture (Figs. 40, 41, 43, and 44), wherein advancing the one or more preloaded fasteners appears to cause the flexible fingers to deflect (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44), said deflection of the flexible fingers accommodating the variations in the diameters of the preloaded fasteners and permitting the preloaded fasteners to be advanced through the caddy fastener apertures (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44). As to claim 27, Garcia discloses that the surgical bone plate comprises a middle portion (central portion as shown in Fig. 42) and first and second spaced apart segments (left and right portions, respectively, as shown in Fig. 42) coupled to the middle portion (as defined, Fig. 42), wherein each segment includes a surgical bone plate fastener aperture (as defined, Fig. 42). As to claim 28, Garcia discloses that the middle portion of the surgical bone plate has a reduced thickness (Figs. 40-43). As to claim 29, Garcia discloses that the middle portion of the surgical bone plate has an indented surface (Figs. 42 and 43), and wherein the fastener caddy is capable of coupling to the indented surface (Figs. 42 and 43). As to claim 33, Garcia discloses that the caddy fastener apertures extend through the fastener caddy from a top caddy surface to a bottom caddy surface (to enable passage of screws from the position shown in Fig. 43 to the position shown in Fig. 44, Figs. 43 and 44). As to claim 34, Garcia discloses that the caddy fastener apertures are unthreaded (Fig. 43 shows that the portion above the screw head is unthreaded). As to claim 35, Garcia discloses that the one or more flexible fingers in each alignable caddy fastener aperture engage the fastener head of the preloaded fastener held in each alignable caddy fastener aperture (Figs. 40 and 43). As to claim 36, Garcia discloses that the fastener head of each preloaded hastener is tapered (Figs. 40, 41, and 43). As to claim 37, Garcia discloses that the tapered, threaded head of each of the preloaded fasteners appears to deflect the one or more flexible fingers in the alignable caddy fastener aperture holding each of the preloaded fastener apertures as each preloaded fastener is advanced through the alignable caddy fastener aperture in which the preloaded fastener is held (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44).  
Garcia does not expressly state that the one or more flexible fingers have one or more interfaces that engage the fastener threads to prevent the held preloaded fastener from falling out of the alignable fastener aperture , wherein advancing the one or more preloaded fasteners appears to cause the flexible fingers to deflect (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44). As to claim 37, Garcia does not expressly state that the tapered, threaded head of each of the preloaded fasteners deflects the one or more flexible fingers in the alignable caddy fastener aperture holding each of the preloaded fastener apertures as each preloaded fastener is advanced through the alignable caddy fastener aperture in which the preloaded fastener is held.
Beger teaches a similar surgical bone plate and preloaded fastener caddy combination assembly (Fig. 12, ¶s 58 and 64), the assembly comprising: a surgical bone plate (1) comprising a multiple of bone plate fastener apertures (Fig. 3); a fastener caddy (26, 25, Fig. 12) that is capable of being removed and coupled to the surgical bone plate (¶s 58 and 64), wherein the fastener caddy comprises a multiple of caddy fastener apertures (10, 11) that are aligned with the multiple bone plate fastener apertures when the fastener caddy is removably coupled to the surgical bone plate (Figs. 4, 5, and 12, ¶s 51, 58, and 64), and wherein each of the alignable caddy fastener apertures includes one or more flexible portion (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11); and one or more preloaded fasteners (16s, Fig. 12, ¶61), wherein each preloaded fastener has threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein each preloaded fastener is held in one of the alignable caddy fastener apertures by the one or more flexible portions of said one alignable caddy fastener aperture (Fig. 12, ¶64), wherein the one or more flexible portions have one or more interfaces that engage the fastener threads to prevent the held preloaded fastener from falling out of the alignable fastener aperture (Fig. 12), wherein advancing the one or more preloaded fasteners causes the flexible portions to deflect (¶s 51, 57, 58, and 64), said deflection of the flexible portions accommodating the variations in the diameters of the preloade fasteners and permitting the preloaded fasteners to be advanced through the caddy fastener apertures (Fig. 12, ¶s 51, 57, 58, and 64). As to claim 37, Beger teaches that the tapered, threaded head of each of the preloaded fasteners deflects the one or more flexible fingers in the alignable caddy fastener aperture holding each of the preloaded fastener apertures as each preloaded fastener is advanced through the alignable caddy fastener aperture in which the preloaded fastener is held (Fig. 12, ¶s 51, 57, 58, and 64).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible finger as disclosed by Garcia by adding internal threads and specifying construction of an elastomeric polymer material as taught by Beger in order to fix each screw in each caddy fastener aperture (Beger ¶64) so that such can be released by further screwing-in (Beger ¶64) and to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice to establish an elastic latching connection or snap-in connection (Beger ¶51).

As to claim 30, the combination of Garcia and Beger discloses the invention of claim 21.
The combination of Garcia and Beger is silent to the assembly includes a multiple of the fastener caddies and a plurality of the preloaded fasteners held in each of the fastener caddies, and wherein the surgical bone plate and the multiple of fastener caddies are configured so that the multiple of fastener caddies can be removably coupled to the surgical bone plate.
Beger teaches a similar assembly (Figs. 1-6, ¶56) for installing fasteners (16) into a bone plate (1) comprising: a surgical bone plate (1) comprising a multiple or bone plate fastener apertures (6s, Figs. 1-6); a fastener caddy (8) capable of being removed and coupled to the surgical bone plate (Figs. 1-6), wherein the fastener caddy comprises a multiple of caddy fastener apertures (10, 11) that are aligned with the multiple bone plate fastener apertures when the fastener caddy is removably coupled to the surgical bone plate (Figs. 1-6); one or more preloaded fasteners (16s, Figs. 1-5), wherein each preloaded fastener is held in one of the alignable caddy fastener apertures (Figs. 1-5, ¶54); wherein the assembly includes a multiple of the fastener caddies (8, Figs. 1-5) and a plurality of the preloaded fasteners held in each of the fastener caddies (16a, Figs. 1-5), and wherein the surgical bone plate and the multiple of fastener caddies are configured so that the multiple of fastener caddies can be removably coupled to the surgical bone plate (Figs. 1-6). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the assembly as disclosed by the combination of Garcia and Beger to include multiple caddies that attach to the bone plate with identical construction and method steps as taught by Beger in order to accommodate fasteners for an elongate plate without fasteners in the central most region (Beger Figs. 1-4, ¶48) such that the caddies are identical and can be selectively mounted to plate regions with fasteners (Beger Figs. 1-4, ¶49). 

As to claim 38, Garcia discloses a surgical bone plate (1016) and caddy (1044) assembly (Figs. 40-45) comprising: a surgical bone plate (1016) comprising a plurality of bone plate fastener apertures (1019, Fig. 41); a fastener caddy (1044) that is capable of being removed and coupled to the surgical bone plate (Figs. 40-44), wherein the fastener caddy comprises t least one fastener aperture (1064, opening between 1056 and circumferential portion of 1048 as shown in Fig. 43) that is aligned with a bone plate fastener aperture the plurality of bone plate fastener apertures (Figs. 40, 41, 43, and 44, ¶334); and wherein the aligned caddy fastener aperture includes one or more flexible engagement elements (1050, flexible due to shown slots that extend the length of each partial cylinder); and a preloaded fastener (1021s) that is held in the aligned caddy fastener aperture by the flexible engagement elements the fastener caddy is removably coupled to the surgical bone plate (Figs. 40-44, ¶334), wherein the preloaded fastener comprises threads (Figs. 40, 41, 43, and 44) on a threaded shank (portion of 1021 shown in Fig. 44, Figs. 40, 41, 43, and 44) and a threaded head (Figs. 40, 41, and 43) and having a variation in diameter (Fig. 43), wherein the one or more flexible engagement elements appears to interface with the fastener threads to prevent the preloaded fastener from falling out of the fastener aperture in said caddy (Figs. 40, 41, 43, and 44), and wherein advancing the preloaded fastener appears to cause the one or more flexible engagement elements to deflect (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44), said deflection of the one or more flexible engagement elements accommodating the variations in the diameter of the preloaded fastener and permitting the preloaded fastener to be advanced through the caddy fastener aperture (in order for the fastener to get from the position shown in Fig. 43 with the screw head in a recess/notch of the caddy fastener aperture to the position shown in Fig. 44).
Garcia does not expressly state that the one or more flexible engagement elements interface with the fastener threads to prevent the preloaded fastener from falling out of the fastener aperture in said caddy and wherein advancing the preloaded fastener causes the one or more flexible engagement elements to deflect.
Beger teaches a similar surgical bone plate and caddy assembly (Fig. 12, ¶s 58 and 64) comprising: a surgical bone plate (1) comprising a plurality of bone plate fastener apertures (Fig. 3); a fastener caddy (26, 25, Fig. 12) that is capable of being removed and coupled to the surgical bone plate (¶s 58 and 64), wherein the fastener caddy comprises at least one fastener aperture (10, 11) that is aligned a bone plate fastener aperture of the plurality of bone plate fastener apertures (Figs. 4, 5, and 12, ¶s 51, 58, and 64), and wherein the aligned caddy fastener aperture includes one or more flexible engagement element (¶51 discloses elastically bendable polymeric material for the caddy, ¶57 and 58 disclose construction similar to that of Figs. 1-6, and ¶64 discloses construction similar to Figs. 9-11); and a preloaded fastener (16s, Fig. 12, ¶61) that is held in the aligned caddy fastener aperture by the flexible engagement elements while the fastener caddy is removably coupled to the surgical bone plate (Fig. 12, ¶64), wherein the preloaded fastener comprises threads (Fig. 12) on a threaded shank (21, Fig. 12) and a threaded head (38, 20, Fig. 12, ¶64) and having a variation in diameter (Fig. 12), wherein the one or more flexible engagement elements interface with the fastener threads to prevent the preloaded fastener from falling out of the fastener aperture in said caddy (Fig. 12), and wherein advancing the preloaded fastener causes the one or more flexible engagement elements to deflect (¶s 51, 57, 58, and 64), said deflection of the one or more flexible engagement elements accommodating the variations in the diameter of the preloaded fastener and permitting the preloaded fastener to be advanced through the caddy fastener aperture (Fig. 12, ¶s 51, 57, 58, and 64). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the flexible finger as disclosed by Garcia by adding internal threads and specifying construction of an elastomeric polymer material as taught by Beger in order to fix each screw in each caddy fastener aperture (Beger ¶64) so that such can be released by further screwing-in (Beger ¶64) and to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice to establish an elastic latching connection or snap-in connection (Beger ¶51).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Beger in view of Zappacosta.
As to claim 24, the combination of Garcia and Beger discloses the invention of claim 21 as well as each of the alignable caddy fastener apertures comprises a slot (Garcia shown between partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43) in a side (Garcia walls of partial cylinder portions of 1050 as shown in Fig. 43, Figs. 40, 41, and 43).
The combination of Garcia, Weiman, and Beger is silent to a flexible finger of the one or more flexible fingers of each of the alignable caddy fasteners is positioned in the slot. 
Zappacosta teaches a similar surgical bone plate (14) and preloaded fastener caddy (100) combination assembly (Figs. 1-8 and10-23) comprising: a surgical bone plate (14) comprising a multiple of bone plate fastener apertures (26s, Fig. 8); a fastener caddy (100) that is capable of being removed and coupled to the surgical bone plate (Figs. 15-17), wherein the fastener caddy comprises a multiple of caddy fastener apertures (118s) that are aligned with the multiple bone plate fastener apertures when the fastener caddy is removably coupled to the surgical bone plate (¶38), and wherein each of the alignable caddy fastener apertures includes one or more flexible fingers (138, Figs. 18-23 show 138 flexing at its end 140, Figs. 11-14 and 18-23, ¶41); and one or more preloaded fasteners (300s, Figs. 10-14 and 18-23, ¶41), wherein each preloaded fastener has a shank (308) and a head (306) and having a variation in diameter(Figs. 18-23 and 29), wherein each preloaded fastener is held in one of the alignable caddy fastener apertures by the one or more flexible fingers of said one alignable caddy fastener aperture (Figs. 10-14 and 18-23, ¶s 41 and 42),  wherein the one or more flexible fingers have one or more interfaces that engage the fastener to prevent the held preloaded fastener from falling out of the alignable fastener aperture (Fig. 18), and wherein the flexible fingers deflect (Figs. 18-23, ¶s 41 and 44), said deflection of the flexible fingers accommodating the variations in the diameters of the preloaded fasteners and permitting the preloaded fasteners to be advanced through the caddy fastener apertures (Figs. 10-14 and 18-23); wherein each of the alignable caddy fastener apertures comprises a slot (Figs. 10-14 and 18-23) in a side (Figs. 10-14 and 18-23), and wherein a flexible finger of the one or more flexible fingers of each of the alignable caddy fasteners is positioned in the slot (Figs. 11-14 and 18-23). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the relative sizing of slots and similarly sized flexible fingers as disclosed by the combination of Garcia and Beger to form one large flexible finger with one small flexible finger within the slot as taught by Zappacosta in order to provide known relative proportions of caddy fastener apertures comprising a flexible finger (Garcia Figs. 40, 41, and 43; Zappacosta Figs. 10-14 and 18-23) used to secure the fasteners within the caddy fastener apertures and pivot to enable fastener insertion into the plate and bone (Zappacosta Fig. 23, ¶s 41 and 44). 

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Beger in view of Weiman.
As to claim 31, the combination of Garcia and Beger discloses the invention of claim 21 as well as the fastener caddy comprises at least one inserter aperture (1064, opening between 1056 and circumferential portion of 1048 as shown in Fig. 43) and a flexible tab (lower portion of right 1056 as shown in Fig. 41, Figs. 40-43, ¶334) that engages the surgical bone plate (Figs. 41 and 42, ¶334). 
The combination of Garcia and Beger is silent to the tab deflects to disengage from the surgical bone plate.
Weiman teaches a similar surgical plate (right portion of 22 as shown in at least Fig. 9) and caddy (12) assembly (Figs. 1-13) comprising: a bone plate (right portion of 22 as shown in at least Fig. 9) having a multiple of bone plate fastener apertures (plate holes shown aligned with holes 38 in Figs. 8, 9, 11, and 12); a fastener caddy (12) that is capable of being removed and coupled to the surgical bone plate (Figs. 8-13), said fastener caddy having at least one inserter aperture (opening shown in center of Fig. 3, 40, 64, Figs. 2-4, 9, and 12) and a multiple of caddy fastener apertures (38s, Fig. 4) that are aligned with the multiple of bone plate fastener apertures (Figs. 8, 9, 11, and 12); wherein the fastener caddy comprises a clip portion (22, Figs. 2, 4, 9, and 12) and a flexible tab (26, Fig. 4) that engages the surgical bone plate (Figs. 8 and 9) and that deflects to disengage from the surgical bone plate (Fig. 12, ¶46) in order to remove the caddy from the bone plate (Figs. 11 and 12, ¶46). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the at least one inserter aperture and clip/tab portion as disclosed by Garcia with the inserter aperture and clip structure as taught by Weiman in order to fix the caddy to the plate at only one angle and orientation as desired (Weiman¶39), i.e. to provide a known clip structure and engagement/disengagement mechanism for attaching/detaching from an orthopedic implant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775